            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                                )
 AMERICAN TUNABOAT                              )
 ASSOCIATION,                                   )
 1 Tuna Lane, Suite 1                           )
 San Diego, CA 92101                            )
                                                )
                                     Plaintiff, )
 v.                                             )
                                                )
 WILBUR ROSS, in his official capacity as       )
 Secretary of the U.S. Department of            )
 Commerce,                                      )
 Room 5851                                      )
 1401 Constitution Avenue, NW                   ) Case No. _______________
 Washington, DC 20230                           )
                                                )
 NATIONAL OCEANIC AND                           )
 ATMOSPHERIC ADMINISTRATION,                    )
 U.S. Department of Commerce,                   )
 Room 5128                                      )
 1401 Constitution Avenue, NW                   )
 Washington, DC 20230                           )
                                                )
 NATIONAL MARINE FISHERIES                      )
 SERVICE,                                       )
 U.S. Department of Commerce,                   )
 Room 14555                                     )
 1315 East-West Highway                         )
 Silver Spring, MD 20910                        )
                                                )
                                 Defendants. )
_______________________________________)


           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

1.     Plaintiff American Tunaboat Association (“ATA”) challenges an unlawful decision from

the National Marine Fisheries Service (“NMFS”) denying ATA and its members “applicant” status

and rights associated with consultation under the Endangered Species Act (“ESA”) for the U.S.


                                             1
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 2 of 24



purse seine tuna fishery in the western and central Pacific Ocean (“the Fishery”). Left intact, this

decision would indefinitely deprive ATA and its members of invaluable procedural rights during

the ongoing and future consultations. ATA’s exercise of those rights is essential to ATA’s ability

to protect and advance the interests of itself and its members.

2.     The ESA consultation process ensures that federal agencies do not take any action that

would jeopardize the continued existence of endangered or threatened species or adversely affect

critical habitat. Often, consultation is trigged by agency actions that would authorize proposed or

ongoing private activities (e.g., fishing). Because consultation may result in changes to proposed

or continuing activities, persons whose activities may be impacted are entitled to participate in the

process as applicants. Among other things, applicants review and comment on draft documents

and may thereby use their experience and expertise to question and inform agency findings,

conclusions, and measures before they become final.

3.     Presently, NMFS is preparing a new biological opinion (“BiOp”) in the consultation

process for the Fishery to, among other things, replace the existing BiOp. The new BiOp will

cover the continued authorization of fishing operations in the Fishery. The new BiOp will include

an incidental take statement (“ITS”) that will impose multiple requirements, including limits on

the number of interactions ATA-member vessels participating in the Fishery may have with

endangered and threatened species.

4.     BiOps and related requirements have serious, and sometimes paralyzing, impacts on

fisheries. For example, fisheries may be subject to closure if NMFS finalizes strict measures or a

legally infirm BiOp that third parties challenge. See, e.g., Turtle Island Restoration Network v.

U.S. Dep't of Commerce, 878 F.3d 725, 731-32 (9th Cir. 2017) (observing that after being sued by

a third party, NMFS withdrew its “no jeopardy” finding and reinstated annual turtle-interaction


                                                 2
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 3 of 24



caps for the shallow-set longline fishery); 84 Fed. Reg. 11,654 (Mar. 28, 2019) (showing NMFS

closed the shallow-set longline fishery for the remainder of 2019 after vessels reached 17

interactions with an ESA-listed sea turtle). Fishery closures cause economic harm to vessel owners

and the industries that depend on their catch. Closures can also cause substantial ecological harm,

as less-regulated foreign fisheries may increase their operations to fill demand left unmet by closed

U.S. fisheries.

5.     Profit margins can be, and often are, razor thin for some ATA-member vessels. For these

members especially but also for all other ATA members, the findings, conclusions, and measures

NMFS will adopt in its new BiOp are of utmost importance. ATA and its members are thus

insisting that NMFS affords them their due applicant status and rights to ensure that the agency

appropriately considers industry expertise and produces a legally defensible BiOp.

6.     By refusing to grant ATA and its members applicant status and the related rights to which

they are entitled under the ESA, NMFS has acted unlawfully in violation of the Administrative

Procedure Act (“APA”). To ensure that ATA’s and its members’ procedural rights under the ESA

are protected, the Court should vacate NMFS’s unlawful decision, issue a declaratory judgment

that ATA and its individual members are applicants under the ESA, and immediately enjoin NMFS

from further violating ATA’s and its members’ rights as applicants during the agency’s ongoing

development of the BiOp for the Fishery. Further, given the impending completion of the BiOp

and corresponding time-sensitive nature of the injunction, ATA respectfully requests that the Court

grant the preliminary injunction requested below on an expedited basis in accordance with Local

Civil Rule 65.1(d).




                                                 3
                Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 4 of 24



I.         JURISDICTION AND VENUE

7.         The Court has jurisdiction over this action under 28 U.S.C. § 1331 (federal questions),

5 U.S.C. §§ 701-706 (APA), and 28 U.S.C. §§ 2201-02 (declaratory judgments and injunctive

relief).

8.         This action is brought pursuant to the APA, 5 U.S.C. §§ 701-706, and the federal

Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. Under these provisions, the Court may (a)

provide declaratory judgments providing that NMFS’s decisions are unlawful, and that ATA and

its members are applicants under the ESA, (b) vacate NMFS’s unlawful final decision, and

(c) enjoin NMFS from further violating ATA’s and its members’ rights during the ongoing

development of the BiOp for the Fishery and for future BiOps related to the Fishery.

9.         Sovereign immunity does not apply because ATA is not seeking damages. 5 U.S.C. § 702;

Clark v. Library of Cong., 750 F.2d 89, 102 (D.C. Cir. 1984).

10.        Venue is properly vested in this judicial district under 28 U.S.C. § 1391(b) & (e), where

Defendants are officers or employees of the United States and reside in this district, and a

substantial part of the events and omission giving rise to this action occurred in this district.

II.        THE PARTIES

11.        Plaintiff ATA is a nonprofit mutual benefit corporation whose mission is to advocate on

behalf of its members for a robust, sustainable, fairly-managed, and economically strong tuna

fishery. ATA’s members include representatives of all large U.S. flag purse seine vessels

operating in the Fishery for which NMFS is developing the BiOp. ATA represents it members in,

among other things, regulatory matters impacting the fishery, international trade negotiations,

meetings on the conservation and management of stocks, and legislative campaigns like the




                                                   4
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 5 of 24



“Dolphin-safe Tuna” labeling movement of the 1970s. This association has existed since 1917,

albeit having operated under a different name and entity status on several occasions.

12.    ATA brings this action on its own behalf and on behalf of its members. ATA’s members

are subject to numerous legal requirements, including requirements directly attributable to the

existing BiOp, and require multiple authorizations to lawfully participate in the Fishery. ATA and

its members have been—and continue to be—injured by NMFS’s decision denying ATA applicant

status and related rights. NMFS has been working to complete a BiOp without input from ATA

members for over six months. Each day NMFS continues this work is an additional day that ATA

and its members are shut out from the process (that will soon be completed) and precluded from

exercising their procedural rights to protect their interests and livelihoods.

13.    ATA has a long history of participating in federal agency processes concerning the Fishery

to protect the interests of its members, including the investment of institutional resources. NMFS’s

exclusion of ATA and its members precludes them from exercising legal rights to protect their

interests in the Fishery.      The procedural injury, and other related injuries, from this

maladministration of the ESA by NMFS acting on behalf of the U.S. Secretary of Commerce has

significant implications on the stability and viability of the Fishery upon which ATA’s members

depend for their livelihoods. NMFS’s unlawful actions deprive ATA and its members of their

ability to protect these and other important interests.

14.    On or about February 28, 2017, Defendant Wilbur Ross was sworn in as the current

Secretary for the U.S. Department of Commerce. Wilbur Ross, in his official capacity as Secretary

of Commerce, directs all business of the Department of Commerce, including the National Oceanic

and Atmospheric Administration (“NOAA”) and NMFS. In his official capacity as Secretary of

Commerce, Wilbur Ross is responsible for NMFS’s proper administration of the ESA consultation


                                                  5
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 6 of 24



process for the Fishery, NMFS’s decision denying ATA and its members’ request for applicant

status and related rights, and for the associated statutory violations alleged in this Complaint. He

is sued in his official capacity only.

15.     Defendant NOAA is an agency of the U.S. Department of Commerce with supervisory

responsibility for NMFS. The Secretary of Commerce has delegated responsibility to administer

the ESA to NOAA, which in turn has sub-delegated that responsibility to NMFS.

16.     Defendant NMFS is an agency of NOAA under the purview of the U.S. Department of

Commerce. NMFS administers and implements the provisions of the ESA, including those related

to the consultation process, on behalf of the Secretary of Commerce.              NMFS’s actions

administering and implementing the ESA must be consistent with the statute and comply with the

APA, among other laws.1

III.    LEGAL FRAMEWORK

17.     ATA members operating in the Fishery are heavily regulated by NMFS. Statutes with

which ATA members must comply to lawfully operate in the Fishery include, among others, the

High Seas Fishing Compliance Act, 16 U.S.C. § 5501, et seq.; the South Pacific Tuna Act,2 16

U.S.C. § 973, et seq.; the Western and Central Pacific Fisheries Convention (“WCPFC”)

Implementation Act,3 16 U.S.C. § 6901, et seq.; the ESA, 16 U.S.C. § 1531, et seq.; the Marine

Mammal Protection Act, 16 U.S.C. § 1361, et seq.; and the Magnuson-Stevens Fishery




1
  This complaint uses “NMFS” as shorthand for all Defendants in this action given their collective
responsibility for the unlawful actions described.
2
  This Act implements the Treaty on Fisheries Between the Governments of Certain Pacific Island
States and the Government of the United States of America, also known as the South Pacific Tuna
Treaty.
3
  This Act implements the Western and Central Pacific Fisheries Convention and allows for the
implementation of subsequent conservation management measures adopted by the Commission.


                                                 6
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 7 of 24



Conservation and Management Act, 16 U.S.C. § 1801, et seq. In addition, ATA members are

subject to the regulations implementing each of these statutes.

18.    To lawfully operate in the Fishery, ATA members must obtain numerous authorizations,

including, among others, the following licenses and permits: (1) High Seas Fishing Compliance

Act permits to fish in international waters, see 50 C.F.R. Part 300, Subpart R; (2) vessel licenses

to fish in the Licensing Area for the South Pacific Tuna Treaty, see 50 C.F.R. Part 300, Subpart

D; and (3) WCPFC Area Endorsements to fish for highly migratory species in the high seas of the

WCPFC Convention Area, see 50 C.F.R. Part 300, Subpart O. When operating in the Fishery,

ATA members are also subject to the interaction limits and other requirements in the BiOp for the

Fishery. See, e.g., Final Biological Opinion under section 7 of the Endangered Species Act on the

effects of the U.S. tuna purse seine fishery in the western and central Pacific Ocean on listed sea

turtles and marine mammals, at 141-45 (Nov. 1, 2006) (“2006 BiOp”).

       A.      ADMINISTRATIVE PROCEDURE ACT

19.    The APA provides judicial review for persons, including corporations and associations,

who have been adversely affected or aggrieved by a final agency action for which there is no other

adequate remedy in a court. 5 U.S.C. §§ 551(2), 701-702, 704. NMFS’s actions under the ESA

in this case are subject to judicial review under the APA.

20.    Under the APA, the reviewing court must “hold unlawful and set aside agency action . . .

found to be,” among other things, either (1) “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law”; (2) “in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right”; or (3) “without observance of procedure required by law.”

Id. § 706(2). In addition, a reviewing court must “compel agency action unlawfully withheld or

unreasonably delayed.” Id. § 706(1). “[T]o prevent irreparable injury, the reviewing court . . .


                                                 7
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 8 of 24



may issue all necessary and appropriate process . . . to preserve the status or rights pending

conclusion of the review proceedings.” Id. § 705.

21.    The denial of a request for applicant status under the ESA constitutes a final agency action

subject to review under the APA. See generally Hawaii Longline Ass’n v. NMFS, 281 F. Supp. 2d

1, 16 (D.D.C. 2003); cf. Bennett v. Spear, 520 U.S. 154, 176-78 (1997) (holding that similar claims

of agency maladministration challenging a BiOp were reviewable under the APA).

       B.      ENDANGERED SPECIES ACT

22.    The ESA, 16 U.S.C. § 1531 et seq., establishes a legal framework for preventing the

extinction of plant and animal species. The purpose the ESA is to “provide a means whereby the

ecosystems upon which endangered species and threatened species depend may be conserved . . .

and to take such steps as may be appropriate to achieve the purposes of the treaties and conventions

[named in the ESA].” Id. § 1531(b).

23.    The Secretary of Commerce is responsible for administering the ESA for marine species

and habitat and has delegated this administrative role to NOAA’s Assistant Administrator for

Fisheries, or the head of NMFS. See 51 Fed. Reg. 19926, 19926 (June 3, 1986).

24.    Acting on behalf of the Secretary of Commerce and NOAA, NMFS identifies and lists

marine species that qualify as “endangered” or “threatened” based on certain criteria and

designates critical habitat for listed species. 16 U.S.C. § 1533; 50 C.F.R. § 402.01(b). Based on

these listings and designations, the ESA requires and prohibits certain conduct. See, e.g., 16 U.S.C.

§ 1538(a)(1)(B)-(C) (prohibiting the “take” of listed species).

25.    “Each Federal agency shall, in consultation with and with the assistance of the Secretary,

insure that any action authorized, funded, or carried out by such agency (hereinafter in this section




                                                 8
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 9 of 24



referred to as an ‘action agency’) is not likely to jeopardize the continued existence of any

endangered species or threatened species or result in the destruction or adverse modification of

habitat of such species” that is determined to be “critical.” Id. § 1536(a)(2), (a)(4). Accordingly,

the ESA requires a federal agency to consult with NMFS before taking action that may adversely

affect ESA-listed species or their critical habitat. Id.

26.     This process begins with informal consultation, where NMFS and the action agency or

applicant determine whether the proposed action requires formal consultation. See 50 C.F.R.

§ 402.13(a)-(b). Where the action “is not likely to adversely affect listed species or critical habitat,

the consultation is terminated, and no further action is necessary.” Id. § 402.13(a).

27.     In some instances, the action agency or applicant must complete a biological assessment

(“BA”) to determine whether the action is likely to adversely affected listed species or critical

habitat. Id. § 402.12(a), (k). Where the BA determines that the action is not likely to have such

adverse effects, consultation is complete. Absent this determination in a BA, the action agency

must engage NMFS in formal consultation, the result of which is a biological opinion (“BiOp”).4

See id. §§ 402.12(k)(1), 402.14(a)-(b). BiOps include ITSs, which impose binding requirements

that directly and indirectly impact the action being consulted on. Id. § 402.14(i).

28.     The BiOp “constitutes a permit authorizing the action agency to ‘take’ the endangered or

threatened species so long as it respects the Service’s ‘terms and conditions.’” Bennett v. Spear,

520 U.S. 154, 170 (1997). For the Fishery, the BiOp’s ITS is what permits vessels to take

endangered and threatened species as an incident of fishing. Without the ITS, vessels are not

authorized any take of endangered or threatened species.


4
  The biological assessment also addresses whether the action would adversely affect proposed
species to be listed and proposed designations of critical habitat. 50 § 402.12(a), (k).


                                                   9
              Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 10 of 24



29.    “In the case of an agency action involving a permit or license applicant,” the applicant

receives numerous procedural rights. 16 U.S.C. § 1536(b)(1)-(3). During informal consultation,

applicants:

              a. May veto the action agency’s choice of a designated non-Federal representative for

                 informal consultation, 50 C.F.R. § 402.08;

              b. Are to be involved in informal consultation “to the greatest extent practicable” and

                 have a right to receive and review the conclusions and recommendations from this

                 process, id. § 402.10(a), (c), (e); and

              c. Must receive written notification and explanation if the 180-day completion-time

                 requirement for a biological assessment needs to be extended, id. § 402.12(i).5

30.    During formal consultation, applicants:

              a. Have the right to “submit information for consideration during the consultation,”

                 Id. § 402.14(d);

              b. Must approve agency-requested extensions of time to complete formal

                 consultation, and have the right to review BiOps, id. § 402.14(e);

              c. Have the right to discuss with NMFS and the action agency NMFS’s review and

                 evaluation during formal consultation, “the basis for any finding in the biological

                 opinion,” and the “availability of reasonable and prudent alternatives (if a jeopardy

                 opinion is to be issued),” id. § 402.14(g)(5);




5
 Prospective applicants also have the right to “be involved throughout the consultation process.”
50 C.F.R. § 402.11.


                                                   10
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 11 of 24



           d. Have the right to use their expertise to consult with NMFS in identifying reasonably

               prudent alternatives and measures, id.;

           e. Are entitled to review and comment on the draft BiOp before NMFS issues a final

               BiOp, id. § 402.14(g)(8); and

           f. Are entitled to having NMFS “in good faith honor [their] procedural rights” as

               applicants, including fairly considering their comments, Hawaii Longline Fishery

               v. NMFS, Case No. 01-765 (CKK/JMF), 2002 WL 732363, at *14 (D.D.C. Apr. 25,

               2002) (“HLA”).

31.    In addition, NMFS “must in good faith honor an applicant’s procedural rights,” including

fairly considering applicants’ comments. Id.

32.    An “applicant” is “any person, as defined by section 3(13) of the [ESA], who requires

formal approval or authorization from a Federal agency as a prerequisite to conducting the action.”

50 C.F.R. § 402.02.

33.    Both “person” and “action” are broadly defined by the ESA and its implementing

regulations, respectively. HLA, 2002 WL 732363, at * 9. The ESA defines “person” to include

“an individual, corporation, partnership, trust, association, or any other private entity.” 16 U.S.C.

§ 1532(13). ESA regulations define “action” as “all activities or programs of any kind authorized,

funded, or carried out, in whole or in part, by Federal agencies in the United States or upon the

high seas.” 50 C.F.R. § 402.02; cf. 16 U.S.C. § 1536(a)(2) (explaining that an action includes “any

action authorized, funded, or carried out by” an agency. Actions include, among other things, “the

promulgation of regulations” and “the granting of licenses, contracts, leases, easements, right-of-

way, permits, or grants-in-aid.” 50 C.F.R. § 402.02.




                                                 11
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 12 of 24



34.    When consultation is triggered for actions pertaining to the management of the Fishery,

NMFS consults with itself, acting as both the action agency and the consulting agency. HLA, 2002

WL 732363, at *13. This is sometimes referred to as “internal consultation.”

IV.    STATEMENT OF FACTS

       A.      THE FISHERY AND BIOLOGICAL OPINION

35.    The Fishery is comprised of large U.S. flagged purse seine vessels—between 175 and 260

feet in length—that commercially fish for skipjack and other tuna species in the western and central

Pacific Ocean. The geographic area of the Fishery encompasses the economic exclusive zones

(“EEZs”) of certain Pacific Island Nations, as well as the high seas (international waters) within

defined boundaries.

36.    Purse seine fishing uses a net called a seine that hangs vertically in the water with its bottom

edge held down by weights and its top edge buoyed by floats. A purse line passes through rings

at the bottom of the net that, when pulled, draws the rings close to one another and prevents

schooling fish from swimming down to escape the net.

37.    There are currently 31 vessels participating in the Fishery. Over half of these vessels have

been certified “sustainable” by the Marine Stewardship Council (“MSC”). To receive this

certification, vessel operations must satisfy the MSC Fisheries Standard, which “reflects the most

up-to-date understanding of internationally accepted fisheries science and management” and is

“reviewed and developed in consultation with scientists, the fishing industry, and conservation

groups.”       The    MSC      Fisheries   Standard,     https://www.msc.org/en-us/standards-and-

certification/fisheries-standard.

38.    Representatives of all vessels participating in the Fishery are members of ATA.




                                                 12
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 13 of 24



39.    To operate lawfully throughout the Fishery, ATA members must obtain numerous

authorizations from NMFS.

40.    All ATA members actively participating in the Fishery must hold and comply with terms

contained within these authorizations, which include permits, licenses, and endorsements, among

other things.

41.    Multiple endangered and threatened species reside in the western and central Pacific

Ocean, and vessels operating in the Fishery have the potential to interact with them. Although the

Fishery’s interactions with ESA-listed species have been modest, NMFS has developed a BiOp

for the Fishery. 81 Fed. Reg. 41,239, 41,242 (June 24, 2016) (indicating that raw data from

observer reports “indicates low levels of interactions with some protected species since 2008”).

42.    NMFS issued the currently effective BiOp for the Fishery in 2006. The 2006 BiOp

describes the action subject to consultation under the ESA, in part, as follows: “NMFS IFP

proposes to issue regulations for continued authorization of the U.S. purse seine fishery (fishery)

operating in the WCPO . . . . Accordingly, this consultation includes the effects of the continued

authorization of all purse fishing subject to U.S. jurisdiction in the WCPO.” 2006 BiOp, at 3-4.

43.    The 2006 BiOp includes interaction limits, reasonable and prudent measures, and terms

and conditions, which all relate to the regulation of purse seine fishing operations in the Fishery.

44.    Although these requirements are directed to NMFS as the action agency, NMFS has

adopted regulations, protocols, guidance, policy, and other documents to implement these

requirements, which apply either directly or indirectly to Fishery participants.




                                                 13
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 14 of 24



45.    Permittees, licensees, and other authorization holders that participate in the Fishery, like

ATA’s members, are required to adhere to these requirements as prerequisites and conditions for

participating in the Fishery.

46.    The 2006 BiOp requires NMFS to reinitiate consultation if the Fishery exceeds interaction

limits, new information shows that the Fishery affects listed species or critical habitat in a way or

an extent not considered in the 2006 BiOp, the agency action is modified in a manner that causes

an effect to listed species or critical habitat not considered in the 2006 BiOp, or a new species is

listed or critical habitat designated that may be affected by the action. See 2006 BiOp, at 146; see

also 50 C.F.R. § 402.16.

47.    Sometime before June 24, 2016, based in part on new observer data, NMFS reinitiated

consultation under the ESA for the Fishery. 81 Fed. Reg. at 41,242 (“NMFS also is developing a

biological assessment for the U.S. WCPO purse seine fishery in anticipation of reinitiating ESA

Section 7 [formal] consultation for one or more species . . . as may be warranted.”).

48.    Since reinitiating consultation under the ESA for the Fishery, NMFS has neither requested

nor allowed substantive input from Fishery participants on the biological assessment or biological

opinion.

49.    On August 23, 2018, NMFS announced its intention to complete an Environmental Impact

Statement (“EIS”) under the National Environmental Policy Act (“NEPA”) for “the continued

authorization of the U.S. purse seine fishery in the WCPO.” 83 Fed. Reg. 42,640, 42,641 (Aug.

23, 2018). “NMFS recognize[d] that consultation and collaboration with U.S. purse seine vessel

owners and operators on the approaches for allocation of effort in this fishery is needed, and sees

this notice of intent to develop an EIS as an initial step in that process.” 83 Fed. Reg. at 42,643.




                                                 14
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 15 of 24



Under the regulations implementing NEPA, like those for consultation, NMFS must consult and

collaborate with the regulated community. See, e.g., 40 C.F.R. § 1501.7(a)(1).

50.    ATA and its members have participated in the scoping process for the planned EIS by

participating in webinars and/or submitting written comments.

51.    During the webinars, which occurred on or about September 11, 2018, and September 14,

2018, NMFS staff indicated that the agency was fully engaged in formal consultation under the

ESA and preparing a BiOp for the Fishery. NMFS staff also stated that the agency could complete

the BiOp as early as May 2019 but stated they could not provide exact deadlines.

52.    These comments during the webinar constituted the first time that NMFS provided public

statements indicating that it was preparing a BiOp for the Fishery. Before the webinar, ATA was

unaware that NMFS had begun preparing a new BiOp for the Fishery.

53.    The new BiOp will replace the 2006 BiOp in its entirety. To the extent that the new BiOp

does not entirely replace the 2006 BiOp, it will replace substantial portions of the 2006 BiOp.

54.    The new BiOp will consider the effects of the continued authorization of purse seine fishing

subject to U.S. jurisdiction in the western and central Pacific Ocean.

55.    The new BiOp will include binding requirements that will ultimately regulate and

otherwise impact ATA-member operations in the Fishery.

56.    The new BiOp will include an ITS and will include interaction limits, reasonably prudent

measures or alternatives, and terms and conditions, among other requirements.

57.    The new findings, conclusions, measures, alternatives, terms and conditions, and other

contents of the new BiOp will have the effect of changing the regulatory landscape for Fishery




                                                15
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 16 of 24



participants, which hold permits, licenses, and other authorizations to conduct activities falling

within the purview of that BiOp (i.e., the continued operation of the Fishery).

58.     ATA represents all members in the Fishery. Associations like ATA have been deemed to

be applicants for purposes of consultation, including by this Court. See HLA, 2002 WL 732363,

at *9. ATA is an applicant for the ongoing consultation and future consultations under the ESA

related to the Fishery.

59.     ATA members, as permittees, licensees, and holders of authorizations operating within the

Fishery that will regulated and impacted directly and indirectly by the new BiOp, are applicants

for the ongoing consultation and future consultations under the ESA related to the Fishery. 50

C.F.R. § 402.02 (“Applicant refers to any person, as defined in section 3(13) of the Act, who

requires formal approval or authorization from a Federal agency as a prerequisite to conducting

the action.”).

60.     The 2006 BiOp recognizes that Fishery participants—which are directly or indirectly

subject to the interaction limits, measures, terms and conditions, and all other aspects of the

BiOp—are applicants under the ESA. 2006 BiOp at 142 (“Only incidental take by the Federal

agency or applicant that complies with the specified terms and conditions [in this BiOp] is

authorized.”).

        B.       ATA MEMBER SOUTH PACIFIC TUNA CORPORATION’S (SPTC’S) APPLICANT
                 REQUESTS

61.     On or about November 19, 2018, ATA member SPTC submitted a letter to NMFS asserting

its applicant status and requesting information in accordance with the procedural rights applicants

receive during consultation under the ESA.




                                                16
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 17 of 24



62.    SPTC stated that it represents and manages multiple large U.S. flag purse seine vessels,

each of which has numerous authorizations, including licenses and permits, that authorize these

vessels to participate in the Fishery in pursuit of tuna. Relying on applicable statutes, regulations,

guidance, and case law, SPTC then explained that it qualified as an applicant for purposes of the

ongoing consultation.     SPTC highlighted this Court’s decision resolving this issue for the

participants of another fishery. HLA, 2002 WL 732363, at * 9.

63.    As an applicant, SPTC requested that it be afforded all associated rights, including, but not

limited, to receiving the existing schedule for completion of the BiOp, a copy of the biological

assessment, a copy of the draft BiOp, and a reasonable amount of time to review and comment on

the draft BiOp.

64.    On or about December 17, 2018, NMFS issued a decision denying SPTC’s request and

indicating that NMFS does not believe that SPTC qualifies as an applicant under the ESA. NMFS

wrote that the HLA decision was inapplicable because SPTC “does not represent the entire U.S.

WCPO purse seine fishery.” NMFS also stated that, regardless, this Court’s decision in HLA was

“wrongly decided.”

65.    On or about January 28, 2019, a letter characterized as an appeal of NMFS’s decision

denying applicant status was directed or sent to the Honorable Timothy C. Gallaudet, identified as

the Acting Undersecretary of the Department of Commerce for NOAA; U.S. Secretary of

Commerce Wilbur Ross; and other governmental officials. This letter faulted NMFS’s denial

decision for giving preferential treatment to members in a similarly situated fishery and for what

appeared to be the agency’s direct defiance of directives from Secretary Ross to work more closely

with Fishery participants. Further the letter requested that SPTC be made an applicant so that it




                                                 17
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 18 of 24



could provide its firsthand expertise about the Fishery and otherwise participate in the consultation

process.

66.    On or about March 6, 2019, NMFS issued a second letter explaining that no procedures

exist for administrative review of a denial of applicant status under the ESA and that, regardless,

NMFS’s original denial letter was correct. The letter states that while NMFS is aware of this

Court’s decision in HLA, NMFS is unwilling to extend applicant status to other fisheries,

“particularly to individual vessel owners having different interests.”

       C.      AMERICAN TUNABOAT ASSOCIATION’S (ATA’S) APPLICANT REQUEST

67.    On or about February 7, 2019, ATA filed a letter requesting that NMFS recognize that the

ATA is an applicant under the ESA and provide ATA with all rights and information applicants

receive. ATA observed that each of its members qualified independently as applicants. Relying

on the governing statutes, regulations, guidance, and case law, ATA explained that it qualified as

an applicant for purposes of NMFS’s ongoing consultation for the Fishery.

68.    ATA observed that, unlike SPTC, it does “represent[] all of the large U.S. flag purse seine

vessels fishing in the Pacific Ocean, including those operating [in the Fishery].” ATA referenced

this Court’s decision ordering NMFS to grant applicant status to ATA’s counterpart in the longline

fishery—the Hawaii Longline Association (“HLA”). HLA, 2002 WL 732363. Like SPTC, ATA’s

letter emphasized that its participation was necessary to ensure consistency with this Court’s

decision granting HLA applicant status.

69.    In its letter, ATA also noted that NMFS has largely kept ATA and its members in the dark

about the Section 7 consultation process, noting that ATA only learned about the agency’s

preparation of the BiOp through its members who participated in the webinar for the NEPA

scoping process.


                                                 18
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 19 of 24



70.    On or about March 5, 2019, NMFS issued a decision denying ATA’s request for applicant

status. Unable to distinguish ATA’s request for applicant status from that of HLA’s in this Court’s

past decision, NMFS stated that this Court’s decision in HLA was “wrongly decided” and that the

agency was “unwilling to extend that decision to other fisheries.” NMFS provided additional

reasons for its denial similar to those already rejected by this Court in the HLA decision.

71.    NMFS’s letter suggested that it might consider granting ATA some of the rights afforded

to an applicant but would not recognize ATA as an applicant such that ATA would receive all

associated rights, including the right to participate as an applicant in future consultations for the

Fishery.

72.    NMFS also suggested that the opportunity to provide input on the EIS counseled against

granting ATA applicant status. This Court in HLA rejected NMFS’s identical offers in lieu of

applicant status. HLA, 2002 WL 732363, at *13 (“HLA’s opportunity to comment on the [Draft]

EIS does not justify curtailing its procedural rights in the ESA consultations.”).

73.    On information and belief, NMFS has not recognized a single applicant for the ongoing

consultation for the Fishery and will not consider recognizing any person as an applicant for this

consultation process.

                                     CAUSES OF ACTION

COUNT ONE: NMFS VIOLATED THE APA (5 U.S.C. § 706) BY DENYING ATA AND
 ITS MEMBERS APPLICANT STATUS AND RELATED RIGHTS UNDER THE ESA.

74.    Plaintiff ATA incorporates by reference all preceding paragraphs.

75.    The APA requires a reviewing court to hold unlawful and set aside final agency action for

which there is no other adequate remedy in a court. Unlawful agency action under the APA




                                                 19
             Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 20 of 24



includes, among other things, actions that are arbitrary and capricious, otherwise without

observance of procedure required by law, and unlawfully withheld or unreasonably delayed.

76.     NMFS’s decision denying ATA and its members applicant status constitutes a final agency

action for which there is no other adequate remedy in a court. 5 U.S.C. § 704. NMFS’s final

action caused injury to, and otherwise aggrieved, ATA and its members, who wish to exercise their

applicant rights to protect their interests.

77.     The ESA and implementing regulations require NMFS to afford certain rights to applicants

during the consultation process addressing their activities. The ESA and implementing regulations

also require NMFS to use the best available scientific and commercial evidence in the consultation

process.

78.     The ESA, implementing regulations, agency guidance, and this Court’s decision in HLA

establish that ATA is an applicant under the ESA and has all associated rights. These authorities

and other case law also establish that ATA’s members are independently applicants under the ESA

and entitled to all associated rights.

79.     NMFS’s decision against ATA and its members frustrates the purposes of the ESA,

implementing regulations, and the consultation process generally.

80.     NMFS’s decision denying ATA’s request for applicant status violates the APA as arbitrary

and capricious because, among other things, NMFS’s decision is inconsistent with applicable law,

NMFS’s past (and present) practice, and the requirement that NMFS use the best available

scientific and commercial evidence. For these and other reasons, NMFS has unlawfully withheld

action granting ATA and its members applicant status and related rights.




                                               20
            Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 21 of 24



81.    NMFS has no legal authority to shut ATA and its members out of the consultation process.

NMFS’s decision doing so and NMFS’s ongoing consultation without ATA’s and its members’

participation constitute agency action without observance of the procedures required by the ESA.

NMFS’s decision therefore violates the APA.

82.    NMFS’s conduct has already caused, and continues to cause, immediate and irreparable

harm to ATA and its members. ATA and its members have been entitled to participate in the

consultation process for the Fishery since its initiation. They remain entitled to participate in the

remainder of the formal consultation process, including by, at a minimum, being afforded a

reasonable amount of time to submit information to NMFS; review NMFS’s findings, conclusions,

and draft BiOp; and to submit comments on the draft BiOp for NMFS’s good-faith consideration.

HLA, 2002 WL 732363, at *14.

83.    Without immediate judicial intervention, NMFS would almost certainly complete the BiOp

before this action is resolved on the merits. At that point, ATA’s and its members’ rights as

applicants described in detail above would have been fully deprived for this BiOp. As such, they

would ultimately be subject to interaction limits, measures, and other requirements decided

without Fishery participants’ input and that are based on findings and conclusions that equally

lacked Fishery-participant scrutiny. This would leave ATA and its members with the unreasonable

option of suing to invalidate for procedural and substantive error the BiOp upon which they depend

for their continuing lawful operation in the Fishery. Each day that passes without judicial

intervention makes this outcome more likely.

84.    No monetary damages can remedy these harms. But these harms would be remedied if

ATA and its members are immediately recognized to be applicants and allowed to exercise their




                                                 21
               Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 22 of 24



rights to engage in the proactive, cooperative effort envisioned by the ESA and its implementing

regulations.

85.      NMFS would suffer no meaningful harm from allowing ATA and its members to

participate as applicants in the consultation process.

86.      There is a strong public interest in governmental agencies adhering to the law.

87.      It is also in the public interest to allow ATA and its members to participate in the

consultation process because that participation improves the process and results. As NMFS has

publicly highlighted in a presentation entitled “Lessons Learned (Consultation Process): NOAA

Fisheries Perspective,” “[c]ommunication with the applicant (Hawaii Longline Association) and

incorporation     of   the   applicant’s   substantive   comments    was   [sic]   useful.”        See

https://static1.squarespace.com/static/56c65ea3f2b77e3a78d3441e/t/56cf79622eeb81664c35858

2/1456437602419/CCC_2013-02_009_E_CaseStudyi.pdf.                 ATA’s     participation     in   the

consultation process for the Fishery would be similarly, if not more, useful to NMFS, the public,

and the resources protected under the ESA.

88.      Accordingly, ATA is entitled to the declaratory, injunctive, and the other relief requested

below.

                                      PRAYER FOR RELIEF

Plaintiff ATA respectfully requests that this Court:

      A. Declare that NMFS’s decision denying ATA’s request for applicant status under the ESA

         is unlawful in violation of the APA because that decision is inconsistent with the ESA, its

         implementing regulations, this Court’s decision in HLA, and other applicable law. Declare

         that ATA and each of its individual members are applicants under the ESA for purposes of



                                                  22
        Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 23 of 24



   the ongoing consultation for the Fishery and for all future consultations related to the

   Fishery.

B. Vacate NMFS’s decision denying ATA’s request for applicant status.

C. On an expedited basis, in accordance with Local Civil Rule 65.1(d), issue an order

   preliminarily enjoining Defendants from continuing to violate existing law and ATA’s and

   its members’ rights as applicants under the ESA, and directing NMFS to provide ATA and

   its members, at minimum, a reasonable amount of time to (1) review NMFS’s BA,

   subsequent findings, conclusions, and draft BiOp; and (2) submit supplemental information

   and comments on the draft BiOp for NMFS’s good-faith and otherwise reasonable

   consideration.

D. Issue an order permanently enjoining Defendants from violating the law and ATA’s and

   its members’ rights as applicants under the ESA for consultations related to the Fishery.

E. Award Plaintiff ATA its reasonable costs, including attorney fees, incurred in this action

   pursuant to the Equal Access to Justice Act and any other available legal provisions.

   5 U.S.C. § 504; 28 U.S.C. § 2412.

F. Provide such additional and further relief as this Court deems proper and just.




                                            23
          Case 1:19-cv-01011 Document 1 Filed 04/10/19 Page 24 of 24




DATED: April 10, 2019                            Respectfully Submitted,



                                           By:   /s/ Megan H. Berge

                                                 Megan H. Berge
                                                 DC Bar No. 983714
                                                 Jared R. Wigginton*
                                                 DC Bar No. 1033684
                                                 Adam Dec
                                                 DC Bar No. 888187500
                                                 Baker Botts L.L.P.
                                                 1299 Pennsylvania Ave.
                                                 Suite 1300
                                                 Washington, D.C. 20004
                                                 (202) 639-7700

                                                 Counsel for American Tunaboat
                                                 Association

                                                 *Application for admission pending




                                      24
